In the exercise of its fact-finding function, the Supreme Court concluded, as revealed by the deliverance of Mr. Justice Donges, that the deceased employe of the State Highway Commissioner "was not on the highway by force of any duty owing to his employer," but "in consequence of his own purpose to attend the social affair," and that he "did not meet with an accident arising out of and in the course of his employment." It is not the function of this court — appellant's argument seems to proceed on the contrary view — to weigh and appraise the evidence. Findings of fact on conflicting evidence, or on uncontroverted evidence reasonably susceptible of divergent inferences, are not reviewable on error.
Judgment affirmed.
For affirmance — THE CHANCELLOR, PARKER, CASE, BODINE, HEHER, PERSKIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 11.
For reversal — None. *Page 445